UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7173



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMARILLIS CANALS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-94-
246, CA-99-1986-MJG)


Submitted:   February 10, 2000          Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Amarillis Canals, Appellant Pro Se. John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Amarillis Canals seeks to appeal the district court’s orders

(1) denying as untimely her motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999); and (2) denying her subsequent motion for recon-

sideration.   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Canals, Nos. CR-94-

246; CA-99-1986-MJG (D. Md. July 21 & Aug. 23, 1999).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order dismissing Canals’
§ 2255 motion is signed and date stamped on July 14, 1999, the
district court’s records show that it was entered on the docket
sheet on July 21, 1999. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2